Citation Nr: 0518329	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-04 708	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for anxiety neurosis.  

3.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, son


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in New Orleans, 
Louisiana and Waco, Texas, which denied an increased rating 
for bilateral pes planus, denied a compensable rating for 
anxiety neurosis, and denied service connection for a 
bilateral leg disability, to include as secondary to 
bilateral pes planus.  

The Board notes that in the veteran's Formal Appeal (VA Form 
9), he requested a hearing before a Veterans Law Judge at a 
local office; however, by way of an April 2005 
correspondence, the veteran withdrew his hearing request.  

FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's bilateral pes planus has been manifested by 
symptoms that have been no more than moderate; the condition 
has not been productive of severe symptoms, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
with accentuated pain on manipulation and use, an indication 
of swelling on use, and with characteristic callosities. 
 
3.  The veteran's anxiety disorder has been manifested by 
mild tension, a slightly depressed mood, and a few holes in 
his memory; it has not been productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.    

4.  The veteran's service medical records contain no 
complaints, symptoms, diagnosis, or treatment for bilateral 
leg pain; and the only medical opinion addressing the issue 
of secondary service connection to the veteran's bilateral 
pes planus, denied any causal relationship.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 10 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 
5276 (2004). 

2.  The criteria for the assignment of a compensable rating 
for anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).

3.  Service connection for a bilateral leg disability, to 
include as secondary to service-connected bilateral pes 
planus, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the March 2001 and September 2004 RO 
rating decisions; the March 2002 and February 2005 Statements 
of the Case; the April 2004 and May 2004 Supplemental 
Statements of the Case; and letters sent to the appellant by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for increased 
ratings for bilateral pes planus and anxiety neurosis; as 
well as his service connection claim for a bilateral leg 
disability, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated December 2003, April 2004, and 
May 2005 informed him of the types of evidence that would 
substantiate his claims; that he could obtain and submit 
private evidence in support of his claims; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for increased ratings for bilateral pes planus and anxiety 
neurosis; as well as his service connection claim for a 
bilateral leg disability, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  With regards to the 
veteran's increased ratings claims, VCAA notice was not 
provided to the veteran before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
March 2001, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for increased ratings for bilateral pes planus 
and anxiety neurosis, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  See  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regards to the veteran's service connection claim, VCAA 
notice was provided to the veteran in April 2004, prior to 
the September 2004 initial unfavorable decision.   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by December 2003, April 2004, and May 2005 letters 
and asked him to identify all medical providers who treated 
him for bilateral pes planus, a bilateral leg disability, and 
anxiety neurosis.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
November 2000, December 2000, October 2002, March 2004, and 
August 2004.  The Board finds these examinations provide 
sufficient findings upon which to determine the severity of 
the veteran's disabilities, and whether or not service 
connection is warranted for other disabilities.  There is no 
duty to provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  

Factual Background

The veteran served on active duty from December 1944 to 
August 1946.  He became service connected for bilateral pes 
planus and mild anxiety by way of a September 1946 RO rating 
decision.  Both conditions failed to warrant compensable 
ratings.  A November 1998 rating decision increased the 
veteran's bilateral pes planus rating to 10 percent effective 
February 1998.  

In September 2000, the veteran filed increased rating claims 
for bilateral pes planus and an anxiety disorder.  He 
underwent a VA orthopedic examination in November 2000.  He 
reported that his feet would bother him after walking 15-20 
miles.  Examination of the feet revealed inversion of the 
heel when he stands on his tiptoe, and that he is able to 
walk on his heels.  The range of motion of the ankles 
(bilaterally) was 10 degrees dorsiflexion and 50 degrees of 
plantar flexion.  When the veteran walked he had collapse of 
his longitudinal arch; when sitting, he had a normal looking 
arch.  The veteran complained of pain in the arch area, but 
there was no particular soreness about either foot.  The 
clinician diagnosed the veteran with relaxed flat foot 
bilaterally, mildly symptomatic.  X-rays of the veteran feet 
revealed them to be within normal limits.  

The veteran underwent a psychiatric examination in December 
2000.  Upon examination, he was neat in appearance.  He was 
pleasant, likable, cooperative, goal oriented, had a sense of 
humor, and was oriented as to time, place, and person.  He 
was able to organize his thoughts and express himself.  
Affect and mood were normal and his memory was reasonably 
good (with a few holes in it).  The clinician diagnosed the 
veteran with very mild dementia with no other psychiatric 
problems noted.  He assessed a GAF (Global Assessment of 
Functioning) score of 90+.

The RO denied the veteran's claims for increased ratings in a 
March 2001 rating decision.  The veteran filed a timely 
notice of disagreement and requested an RO hearing that took 
place in November 2001.  At the hearing, the veteran 
testified that his feet swell up a little bit about once a 
day when he walks just a short ways (about five to ten 
minutes).  His feet sometimes cause him to twitch in his 
sleep and he keeps his wife up at night by spraying rubbing 
alcohol on them.  He also stated that he has been prescribed 
ointment for his feet.  Regarding his anxiety, the veteran 
stated that he is no longer able to drive as a result of the 
condition.  He stated that he seeks treatment about every six 
weeks with Dr. T.L.K. and that he has been prescribed 
medication.  He reported waking up at night hollering and 
sometimes shaking due to flashbacks. 

Treatment reports from Dr. T.L.K. are dated October 2001 
through January 2003.  There are no indications of any 
treatment for anxiety.  

A private physician's radiology report from December 2001 
showed that an anterial Doppler evaluation of the veteran's 
lower extremities was essentially normal. 

The veteran underwent another VA orthopedic examination in 
October 2002.  The clinician noted a somewhat shuffling gait 
and stated that he did not believe it was due to the 
veteran's pes planus.  Upon examination, the veteran had a 
nice arch when sitting.  When he stands, he loses 15 percent 
of his arch, which the clinician noted is not much.  There 
was no localizing tenderness on palpation of the various 
bones involving the foot and ankle; and there was no swelling 
or deformity of any of the toes.  There were no corns, 
callous or fixed deformity of any of the toes.  The range of 
motion of the minor toes was normal.  The forefoot was fairly 
supple and it could be moved and twisted without much 
discomfort.  The heel was stable and the range of motion of 
the ankles was 10 degrees of dorsiflexion and 75 degrees of 
plantar flexion.  The clinician diagnosed the veteran as 
having bilateral relaxed flat feet without evidence of corns, 
callous or deformities of the toes, feet, or ankles.  

The veteran also underwent a psychiatric examination in 
October 2002.  The clinician noted that the veteran had very 
limited combat experience, but that he alleged to have 
sustained shrapnel wounds to his buttocks and abdomen.  
However, there is no record of such injuries.  After 
discharge from service, the veteran worked for a rubber 
factory and a boiler making company.  He has not worked for 
the past three years.  The clinician noted that the veteran 
suffered from numerous medical conditions and was taking 12-
13 different types of medication (but no psychiatric drug was 
listed).  The veteran had had no psychiatric hospitalizations 
and no psychiatric treatment.  The veteran complained of 
nervousness, aches, and pains, which are not unusual for and 
83 year old, man.  

Upon examination, the veteran was in good spirits.  He was 
able to subtract 7 from 100; was able to identify the 
president in 1944 and that Truman succeeded Roosevelt.  The 
clinician stated that it was very uncertain as to whether his 
nervousness is a residual of service, given that he never had 
any psychiatric treatment.  The clinician diagnosed the 
veteran with mild chronic anxiety disorder and assessed a GAF 
of 60-65.  

The veteran has submitted a February 2004 progress note from 
Anderson Foot Care (his Paris, Texas, podiatrist).  The note 
indicates that the veteran complained of painful, long thick 
toenails on both feet.  Upon examination, the clinician noted 
varicosities, edema, and a decreased range of motion.  He 
diagnosed the veteran with onychomycosis, pain in foot, 
peripheral vascular disease, and xerosis.  

The veteran underwent yet another VA orthopedic examination 
in March 2004.  He complained of pain in his feet everyday if 
he walks 100 yards.  He reported that his feet occasionally 
swell up (usually at night); occasionally, they go numb.  He 
reported taking Tylenol and Lordine to help with the pain.  
Heat, ice, and removing his shoes also help alleviate the 
pain.  He stated that his foot pain does not incapacitate him 
whatsoever.  He does not wear special shoes or cushions, but 
he does use a four-prong walker.  He reported that he treats 
with a podiatrist in Paris, Texas, but the claims file does 
not contain any record of it.  

Upon examination, the veteran's feet had a lot of superficial 
varicosities on dorsal surfaces of both feet and radiating 
into both ankles.  His feet were non-tender to palpation.  
His skin was normal in color and not cold to the touch.  
There were no scars, ulcerations or calluses present.  His 
peripheral pulses were normal.  Deep tendon reflexes in the 
lower extremity were 1+ and equal bilaterally.  His Achilles 
tendons were normal and non-tender.  Bilateral ankle range of 
motion was 0-20 degrees of dorsiflexion and 0-40 degrees of 
plantar flexion.  He had -5 degrees of plantar flexion as a 
result of pain in the medial part of the left ankle, but not 
in the right.  Metatarsophalangeal joint showed 40 degrees of 
extension and 40 degrees of flexion.  PIP joints showed 0 
degrees extension and 35 degrees flexion.  DIP joint showed 
30 degrees of dorsiflexion and 55 degrees of palmer flexion.  
The clinician diagnosed the veteran with bilateral pes planus 
with bilateral foot pain only with walking and occasionally 
with standing.  Osteophytic changes were the only 
abnormalities on x-ray.  There was no acute fracture or 
dislocation. 

The veteran also underwent another psychiatric examination in 
March 2004.  The veteran reported that he had some anxiety 
about getting old and not being able to make money.  He 
handled stress by getting angry but he did not get physical.  
He had had no thoughts of suicide, although he was looking 
forward to the next life.  The clinician noted that the 
veteran was not on any medication for his anxiety and he had 
never been hospitalized or treated for it. 

Upon examination, the veteran was able to state the correct 
date, the past three presidents, the governor of Texas, and 
his Social Security number forward (he made one mistake 
remembering it backwards).  He recalled two out of three 
items in a short-term memory check.  His dress was causal and 
neat.  He was cooperative and goal oriented.  He was able to 
organize his thoughts and express himself.  His affect was of 
mild tension; his mood was mildly down.  He did not suffer 
from hallucinations, delusions, or psychosis.  His intellect 
was average but his memory had some holes in it.  His 
judgment was competent to handle VA funds and his insight was 
slight.  

Regarding functional impairment, the clinician noted that the 
veteran's anxiety is focused on his inability to make money 
and pay bills.  There were no other manifestations.  He has 
never been hospitalized and is not taking medicine for his 
anxiety.  The affect on social functioning is that he tends 
to isolate himself and avoids things that might cost him 
money.  As far as daily living is concerned, he does nothing.  
The clinician diagnosed the veteran with anxiety, chronic, 
mild, and assessed a GAF score of 80.  

The veteran filed a claim for service connection for a 
bilateral leg disability and he underwent a VA examination in 
August 2004 for the purpose of determining whether his 
alleged bilateral leg disability is causally related to his 
bilateral pes planus.  The veteran complained of pain from 
his ankles all the way up to his hips and low back area.  The 
veteran also reported experiencing numbness and a feeling of 
giving way in his legs sometimes when walking.  There was no 
prior lumbar spine disk disease or peripheral vascular 
disease.  

Upon examination, the veteran had a lot of superficial 
varicosities on the surface of both feet radiating to both 
ankles.  His feet were non-tender on palpation.  The skin was 
normal in color and not cold to touch.  There were no scars, 
ulcerations, or calluses.  Peripheral pulses were normal.  
Deep tendon reflexes of the lower extremities were 1+ and 
equal bilaterally.  Achilles tendons were normal with 
alignment and non-tender.  He was non-tender on both legs, 
thighs, and calves.  There were no other abnormalities seen 
on leg examination.  The clinician stated, "it is this 
provider's opinion that [the veteran's] bilateral leg pain is 
less likely related to his bilateral pes planus."  The 
clinician diagnosed the veteran with bilateral pes planus 
with residual bilateral foot pain only with walking and long 
periods of standing; weakness, fatigue and pain of the lower 
extremities, not secondary to pes planus; and severe 
hypothyroidism with a TSH of 66.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).
 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes 
planus (flat feet) which is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  Flat feet which are moderate with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  Flat feet with severe symptoms, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
with accentuated pain on manipulation and use, an indication 
of swelling on use, and with characteristic callosities, 
warrants a 20 percent evaluation for one foot or a 30 percent 
evaluation for both feet.  Flat feet with pronounced symptoms 
including marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, and not 
improved by orthopedic shoes or appliances, warrants a 30 
percent evaluation for one foot or a 50 percent evaluation 
for both feet.  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders:
A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection will be rebuttably presumed for certain 
chronic diseases, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Bilateral pes planus
The veteran's bilateral pes planus is currently rated as 10 
percent disabling.  The Board notes that in order to warrant 
a higher rating, the veteran's condition must more nearly 
approximate to severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), with 
accentuated pain on manipulation and use, an indication of 
swelling on use, and with characteristic callosities. 

The Board notes that the veteran's pes planus has manifested 
itself in symptoms that have been no more than moderate.  At 
the veteran's November 2000 VA examination, range of motion 
of the veteran's ankles showed no more than slight limitation 
of motion; x-rays were within normal limits; and the 
clinician diagnosed the veteran with relaxed flat foot 
bilaterally, mildly symptomatic.  A private physician's 
radiology report from December 2001 showed that an anterial 
Doppler evaluation of the veteran's lower extremities was 
essentially normal.  The veteran's October 2002 VA clinician 
noted a somewhat shuffling gait but stated that he did not 
believe it was due to the veteran's pes planus.  Upon 
examination, the veteran had a nice arch when sitting and he 
lost only 15 percent of his arch when he stood (which the 
clinician noted was not much).  He showed full range of 
motion of the ankles and minor toes.   The clinician noted 
that there was no swelling, and diagnosed the veteran with 
bilateral relaxed flat feet without evidence of corns, 
callous or deformities of the toes, feet, or ankles.  

Likewise at the veteran's March 2004 VA examination, the 
clinician noted that the veteran's foot pain does not 
incapacitate him whatsoever; and that his feet were non-
tender to palpation, with no scars, ulcerations or calluses.  
X-rays showed only osteophytic changes with no acute fracture 
or dislocation.  The clinician diagnosed the veteran with 
bilateral pes planus with bilateral foot pain only with 
walking and occasionally with standing.  The August 2004 
examination revealed similar findings.  

The Board acknowledges the fact that the veteran has 
complained of swelling, and that the Anderson Foot Care 
report indicated edema upon examination.  However, the Board 
recognizes that swelling is only one of the many objective 
symptoms enumerated in the rating criteria.  In four VA 
examination reports and the Anderson Foot Care report, the 
veteran's symptoms have never been characterized as more than 
mild and there has been no objective evidence of marked 
deformity (pronation, abduction, etc.), with accentuated pain 
on manipulation and use, an indication of swelling on use, 
and with characteristic callosities.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
bilateral pes planus must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to pes 
planus, or indicate that the manifestations of the disability 
are unusual or exceptional.  Rather, the evidence shows that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Anxiety disorder
The Board notes that in order to warrant a compensable rating 
for an anxiety disorder, he must suffer from occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.    

The Board notes that the December 2000 VA clinician diagnosed 
the veteran with very mild dementia with no other psychiatric 
problems and did not indicate that the veteran suffered from 
any occupational and social impairment.  The October 2002 VA 
clinician noted that the veteran had not worked for the past 
three years, but did not give any indication that it was due 
to anxiety problems.  He also noted that although the veteran 
was taking 12-13 different types of medication for various 
ailments, none of the medications were for psychiatric 
treatment.  Moreover, the veteran had had no psychiatric 
hospitalizations and no psychiatric treatment, and the 
veteran's nervousness, aches, and pains are not unusual for 
an 83-year-old man.  
   
The veteran's March 2004 VA clinician also noted that the 
veteran was not on any medication for his anxiety and he has 
never been hospitalized or treated for it.  The clinician 
also noted that the veteran's anxiety is based on his 
inability to make money and pay bills.  The anxiety did not 
result in any occupational limitations, and it only limited 
social functioning in that he tries to avoid doing things 
that cost money.  There were no other manifestations.  The 
clinician diagnosed the veteran with anxiety that was 
described as chronic and mild. 

Furthermore, the Board noted that the VA clinicians assessed 
GAF scores of 90+ (December 2000), 60-65 (October 2002), and 
80 (March 2004).  A GAF of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social occupational or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
A GAF of 21-30 indicates behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2001).

The Board notes that the GAF scores of 90+ and 80 fail to 
fall into the range of even mild symptoms or some difficulty 
in social or occupational functioning.  The Board 
acknowledges the October 2002 GAF score of 60-65, but also 
recognizes that the score is inconsistent with the remainder 
of the clinician's report, in which he failed to mention any 
functional limitations that the veteran experienced, and 
stated that the nervousness that the veteran experienced was 
normal for someone of his age.  The fact that the clinician 
failed to name any functional limitations of the veteran; 
that he diagnosed the veteran's symptoms as mild; and the 
fact that two other VA examinations (including the most 
recent examination) yielded GAF scores indicative of no 
social or functional impairment, leads the Board to conclude 
that the veteran's anxiety disorder more nearly approximates 
to a noncompensable rating.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for an anxiety disorder must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to an anxiety 
disorder, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Bilateral leg disorder
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. § 
3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that the veteran seeks service connection for 
bilateral leg pain as secondary to bilateral pes planus.  
However, for the sake of being thorough, the Board 
acknowledges that the veteran's service medical records (to 
include a separation examination) contain no complaints, 
symptoms, diagnosis, or treatment attributed to leg pain, 
thereby preventing the Board from granting service connection 
for a bilateral leg disability on a direct basis.   

As aforementioned, the veteran alleges that his service 
connected bilateral pes planus has caused a bilateral leg 
disability.  At his August 2004 VA examination, he complained 
of pain from his ankles all the way up to his hips and low 
back area; as well as numbness and a feeling of giving way 
when walking.  After a thorough examination, in which the 
clinician noted only superficial varicosities on the surface 
of both feet radiating to both ankles, with no other 
abnormalities; he diagnosed the veteran with weakness, 
fatigue, and pain of the lower extremities, not secondary to 
pes planus.  He concluded by reiterating that "it is this 
provider's opinion that [the veteran's] bilateral leg pain is 
less likely related to his bilateral pes planus."

Without evidence of a causal nexus between the veteran's 
service connected bilateral pes planus and his bilateral leg 
pain, the Board finds that secondary service connection for 
bilateral leg pain is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a bilateral leg disability, 
to include as secondary to bilateral pes planus, must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to an increased rating for bilateral pes planus 
in excess of 10 percent is denied.  

Entitlement to a compensable rating for anxiety neurosis is 
denied.    

Entitlement to service connection for a bilateral leg 
disability, to include as secondary to bilateral pes planus, 
is denied.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


